Exhibit 10.2

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 21st
day of May, 2013, by and between PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Company”), and Carlos A. Ruisanchez, an individual
(“Executive”), with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement dated March 28,
2011 (the “Agreement”), with Executive having a base salary of Five Hundred
Eighty Thousand Dollars ($580,000) per year.

On December 14, 2011, the Company and Executive entered into a First Amendment
to the Agreement, which increased Executive’s base salary to Six Hundred
Thousand Dollars ($600,000) per year, effective January 1, 2012.

On May 20, 2013, the Compensation Committee of the Board of Directors of the
Company increased Executive’s base salary to Eight Hundred Thousand Dollars
($800,000) per year, effective May 21, 2013.

On May 21, 2013, the Board of Directors elected Executive as the President and
Chief Financial Officer and Executive’s duties and responsibilities will change
in conjunction with this new title to reflect his new responsibilities as
President of the Company.

The Company and Executive desire to amend the Agreement to reflect Executive’s
new salary and title.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENTS

1. Section 1.1 of the Agreement is amended and restated to read as follows:

“Section 1.1 Employment. The Company agrees to engage Executive in the capacity
as President and Chief Financial Officer of the Company, and Executive hereby
accepts such engagement by the Company upon the terms and conditions specified
below.”

2. Section 2.1 of the Agreement is amended and restated to read as follows:

“2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of President and Chief Financial Officer subject to
the control and supervision of the Company’s Chief Executive Officer, and such
other executive duties consistent with the foregoing as may be assigned to him
from time to time by the Company. Executive shall perform the services
contemplated herein faithfully, diligently, to the best of his ability and in
the best interests of the Company. Executive shall at all times perform such
services in compliance with, and to the extent of his authority, shall to the
best of his ability cause the Company to be in compliance with, any and all
laws, rules and regulations applicable to the Company of which Executive is
aware. Executive shall, at all times during the Term, in all material respects
adhere to and obey any and all written internal rules and regulations

 

- 1 -



--------------------------------------------------------------------------------

governing the conduct of the Company’s employees, as established or modified
from time to time; provided, however, in the event of any conflict between the
provisions of this Agreement and any such rules or regulations, the provisions
of this Agreement shall control.”

3. Article 3, Section 3.1 of the Agreement (Compensation) is hereby deleted in
its entirety and replaced with the following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Eight Hundred
Thousand Dollars ($800,000.00) per year during each of the years of the Term;
payable in accordance with the Company’s regular payroll schedule from time to
time (less any deductions required for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar withholdings).”

4. Article 6, Section 6.4 of the Agreement (Termination for Good Reason) is
hereby deleted in its entirety and replaced with the following new Article 6,
Section 6.4:

“6.4 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with his status as President and Chief Financial Officer
of the Company), or any material reduction in the authority, duties or
responsibilities of Executive; (ii) any relocation of his or its principal place
of business outside the greater Las Vegas metropolitan area (without Executive’s
consent); (iii) a material reduction by the Company in Executive’s then Base
Salary or Bonus targets, a material reduction in other benefits (except as such
benefits may be changed or reduced for other senior executives), or the failure
by the Company to pay Executive any material portion of his current compensation
when due; or (iv) following a Change in Control, (A) the failure of any
acquiring or successor company, or, if the acquiring or successor company is a
subsidiary of another company, the failure of the highest-level parent of the
acquiring or successor company, to enter into an agreement naming Executive as
the President and Chief Financial Officer of the acquiring or successor company,
or of the highest-level parent, as the case may be; or (B) Executive’s
termination for Good Reason from the Company and any parent entity or
termination without cause by the Company and any parent entity within eighteen
(18) months of a Change in Control. Notwithstanding the foregoing, except with
respect to a termination by Executive following a Change in Control, Executive’s
resignation shall not be treated as a resignation for Good Reason unless
(a) Executive notifies the Company (including any acquiring and/or successor
company) in writing of a condition constituting Good Reason within thirty
(30) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period. Further, in the event
that Executive resigns for Good Reason and within two years from such date
accepts employment with the Company, any acquirer or successor to the Company’s
business or any affiliate, parent, or subsidiary of either the Company or its
successor, then Executive will forfeit any right to severance payments hereunder
and will reimburse the Company for the full amount of such payments received by
Executive within thirty (30) days of accepting such employment.”

 

- 2 -



--------------------------------------------------------------------------------

5. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 21st day of May, 2013.

 

EXECUTIVE      PINNACLE ENTERTAINMENT, INC.

/s/ Carlos A. Ruisanchez

     By:  

/s/ Anthony M. Sanfilippo

Carlos A. Ruisanchez        Anthony M. Sanfilippo,        Chief Executive
Officer

 

- 3 -